              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 

    PAUL ZACK and JUDITH
    ZACK,

                  Plaintiffs,
             v.                          Case No. 17-11253
                                         Hon. Terrence G. Berg
    MCLAREN HEALTH PLAN,
    INC. and MCLAREN
    HEALTH ADVANTAGE,

                  Defendants.

          ORDER VACATING ORDER TO SHOW CAUSE
     On February 12, 2019, the Court ordered Attorney Richard W.

Warren to show cause why Rule 11 sanctions should not be imposed

and/or why Defendant’s Response to Plaintiff’s Motion to Reopen
Case (ECF No. 27) should not be stricken from the record for

containing incorrect assertions. ECF No. 30. Mr. Warren filed his

response to the order on February 18, 2019, ECF No. 31.

     Upon review, the Court finds that Mr. Warren has adequately

shown cause that Rule 11 sanctions are not appropriate under all

the circumstances. However, it is clear that Defendant’s Response

to Plaintiff’s Motion to Reopen Case, ECF No. 27, nevertheless

contains an inaccurate characterization of this Court’s previous

Order and should therefore be stricken from the record.

                                1
 
Accordingly, the docket entry ECF No. 27 is hereby STRICKEN.

Defendant may re-file its Response—containing only well-founded

assertions—within three (3) days of the date of this Order.


      SO ORDERED.



    Dated: February 21, 2019 s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE


                         Certificate of Service
         I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on
    February 21, 2019.
                              s/A. Chubb
                              Case Manager

 




                                     2
 
